t c memo united_states tax_court hector castillo and mooneem castillo petitioners v commissioner of internal revenue respondent docket no 2557-03l filed date ps filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r to proceed with collection by levy of assessed income_tax liabilities plus penalties and interest for and held r’s rejection of an installment_agreement proposed by ps did not constitute an abuse_of_discretion and r’s determination that ps could pay dollar_figure per month was reasonable held further r may proceed with collection of balances due as determined in a notice_of_determination concerning collection action s under sec_6320 and or frank agostino and julia f moore for petitioners joseph j boylan for respondent memorandum opinion nims judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties do not challenge the court’s jurisdiction over this case petitioners do not dispute their liability for underlying taxes interest and penalties the sole issue for decision is whether respondent’s rejection of petitioners’ proposed installment_agreement constitutes an abuse_of_discretion background the parties submitted this case without trial pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in oakland new jersey petitioner hector castillo is a physician with investments in real_estate and other business ventures petitioner mooneem castillo is not employed outside the home petitioners filed joint form sec_1040 u s individual income_tax returns for the taxable years and as of date petitioners’ total unpaid income_tax_liability including penalties and interest for the foregoing taxable years was dollar_figure on date respondent issued to petitioners a letter entitled final notice--notice of intent to levy and notice of your right to a hearing relating to petitioners’ unpaid income_tax liabilities plus penalties and interest for the aforementioned years thereafter on date petitioners sent form request for a collection_due_process_hearing to respondent’s appeals_office petitioners disagreed with respondent’s decision to levy and indicated they were unable to pay the assessments in full at that time petitioners also assured the appeals_office that they would use the proceeds from the sale of two listed real_estate properties to pay respondent in the future petitioners later submitted personal financial information that reflected dollar_figure in liquid_assets and dollar_figure equity in real_estate petitioners’ counsel contacted the respondent’s appeals_office and requested a dollar_figure monthly installment_agreement under sec_6159 petitioners also offered to pay the balance of the liability when they managed to sell some of their properties after reviewing petitioners’ financial information respondent determined that petitioners had the ability to pay dollar_figure per month and could fully pay or provide a significant partial payment through the liquidation of their assets sec_6502 provides a 10-year period of limitations on collection after assessment of tax but sec_6502 also provides that respondent may extend the collection_period in connection with granting installment agreements respondent’s policy limits collection statute expiration date csed extensions to years beyond the original csed for each tax account administration internal_revenue_manual cch sec_5 at big_number thus the appeals officer correctly advised petitioners that a dollar_figure monthly installment_agreement would not satisfy petitioners’ dollar_figure liability within the original csed plu sec_5 years for each tax account respondent rejected the proposed dollar_figure monthly installment_agreement in the aforementioned notice the appeals officer based his decision on the period of limitations and respondent’s internal_revenue_manual which provides if taxpayers have the ability to fully or partially satisfy their accounts by using cash withdrawing cash from bank or other accounts borrowing on equity in real or personal_property or selling real or personal_property then a request full or partial payment c installment agreements will be recommended for rejection if there is sufficient equity or cash available to fully pay the taxes and full payment is not received by a set date administration internal_revenue_manual sec_5 at big_number subsequent to the administrative hearing petitioners made a dollar_figure payment to respondent and listed more properties for sale with a real_estate broker petitioners contend that these factors demonstrate their willingness to pay the tax_liability and respondent’s rejection of the installment_agreement was an abuse_of_discretion i standard of review discussion because the underlying tax_liability is not in dispute we review the appeals officer’s actions under an abuse_of_discretion standard 114_tc_176 under the abuse_of_discretion standard a determination will be affirmed unless the respondent took action that was arbitrary or capricious lacks sound basis in law or is not justifiable in light of the facts and circumstances 91_tc_1079 ii the administrative hearing before a levy may be made on any property or right to property a taxpayer is entitled to notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the irs appeals_office sec_6330 and b d taxpayers may raise challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 the appeals officer must consider those issues verify that the requirements of applicable law and administrative procedures have been met and must consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 here petitioners stipulate that all administrative procedures have been met so the sole issue for our consideration is whether respondent’s rejection of petitioners’ collection alternative was an abuse_of_discretion iii the proposed installment_agreement the rejection of the proposed dollar_figure monthly installment_agreement and determination that petitioners can pay dollar_figure per month was not arbitrary in light of petitioners’ financial situation respondent’s calculation was based on a financial analysis of petitioners’ monthly net_income generated by dr castillo’s medical practice and real_estate investments respondent has the discretion to accept or reject an installment_agreement proposed by a taxpayer under sec_6159 sec_301_6159-1 proced admin regs sec_6159 requires respondent to enter into installment agreements in certain circumstances not applicable to the facts before us see sec_6159 respondent’s rejection of the proposed installment_agreement on the grounds that it would not satisfy petitioners’ liability within the period of limitations on collection after assessment contained in sec_6502 plus allowable extensions is not an abuse_of_discretion see mccorkle v commissioner tcmemo_2003_34 iv sec_6330 balancing test petitioners argue that respondent failed to balance the government’s need for the efficient collection_of_taxes with the concern of the person ie petitioners in this case that any collection action be no more intrusive than necessary petitioners also assert that respondent’s reliance on administration internal_revenue_manual sec_5 at big_number was a violation of sec_6330 we are unpersuaded by these arguments petitioners claim they cannot fully pay the liability but the financial information submitted to the appeals officer shows assets and equity exceeding dollar_figure million the liabilities date back to date and petitioners have had a number of years to liquidate part or all of their assets or borrow against their equity it is not an abuse_of_discretion for respondent to require that taxpayers with sufficient assets to satisfy their liabilities pay them off more rapidly than would be accomplished by the proposed installment_agreement see clawson v commissioner tcmemo_2004_106 petitioners claim that they are entitled to an installment_agreement so that they can sell their properties in an orderly fashion but the appeals officer was not given any assurances that the sales would occur within a reasonable period of time and in light of petitioners’ apparent indifference to their past income_tax liabilities in this case the action of the appeals officer is fully justified moreover petitioners’ dollar_figure payment subsequent to the appeals hearing does not change our holding even if indeed it is relevant to our consideration of this case see 123_tc_85 in any event the dollar_figure payment leaves a balance of at least dollar_figure a sum too large to be discharged within the collection_period by monthly installments of dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot we hold that respondent correctly determined that collection efforts should proceed to reflect the foregoing decision will be entered for respondent
